Exhibit 10.5

INDEPENDENT CONTRACTOR AGREEMENT

This Independent Contractor Agreement (the “Agreement”) is effective as of March
27, 2012 by and between Securitas Edgar Filings, Inc. (“Company”) and Epifano
Almodovar (“Contractor”), pursuant to which Contractor will provide the services
described in this Agreement to Company.

1. Duties. Contractor shall provide services as Director of Business Development
to Company. Contractor will complete the services according to Contractor’s own
lawful means and methods of work, and shall not be subject to the control or
supervision of Company. Such services shall be performed in accordance with the
professional and quality control standards generally accepted in the industry.

2. Status of Contractor As An Independent Contractor. Contractor is not an
employee of Company and nothing contained in this Agreement or in the
relationship between Company and Contractor shall be deemed to: (a) constitute
an employment relationship; (b) constitute a partnership, joint venture or
agency relationship; or (c) give Contractor the authority to execute any
contracts or documents on Company’s behalf without first consulting with
Company. It is the parties’ intention that Contractor shall be an Independent
Contractor and not an employee for all purposes, including, but not limited to,
the application of the Social Security Act, the Fair Labor Standards Act, the
provisions of the Internal Revenue Code, the New York Tax Code relating to
income tax withholding at the source of income, New York Workers’ Compensation
Act and the New York Unemployment Insurance Code. Contractor shall be solely
liable for Contractor’s contributions and liabilities under the above-mentioned
statutes and any other applicable statutes or regulations. Contractor retains
the right to engage in any other business not detrimental to Company’s
interests.

3. Business Expenses. Contractor shall be responsible for Contractor’s own
business expenses in connection with Contractor’s efforts to fulfill
Contractor’s services under this Agreement. However, expenses incurred by
Contractor on behalf of Company, such as postage, copying, and other services,
will be reimbursed by Company, subject to proper documentation of such expenses
and upon approval of Company.

4. Payment. For Contractor’s services, Company will pay Contractor seventeen and
one-half percent (17.5%) of revenues Contractor derives for the benefit of the
Company (the “Base Compensation”).  Contractor is not eligible for, and will not
receive, any payments or fringe benefits that might be available to employees of
Company.

5. Termination By Either Party. This Agreement may be terminated by either party
upon 30 days written notice.

6. Insurance and Indemnification. Company shall not reimburse Contractor for any
loss that Contractor may sustain in fulfilling Contractor’s obligations. In
rendering services hereunder, the Contractor shall conspicuously identify
himself/herself as an independent contractor of Company. Contractor agrees to
indemnify and hold Company, its subsidiaries, affiliates, stockholders,
directors, officers, employees, agents and assignees harmless from and against,
all liabilities, obligations, taxes, costs, and losses reasonably incurred by
any of them in connection with any claim, litigation or other action arising out
of the Contractor’s operations or activities. This provision and the assumption
of liabilities and obligations herein shall continue in full force and effect
until expiration or termination of this Agreement.

7. Non-assignment. Contractor acknowledges that Contractor’s services are unique
and personal. Accordingly, Contractor may not assign Contractor’s rights or
delegate Contractor’s duties or obligations under this Agreement. Company’s
rights and obligations under this Agreement shall inure to the benefit of and
shall be binding upon Company’s successors and assigns, whether by operation of
law or on account of any sale or other disposition of Company’s business.





--------------------------------------------------------------------------------

8. Severability. Should any valid federal or state law or final determination of
any administrative agency or court of competent jurisdiction affect any
provision of this Agreement, the provision so affected shall be conformed to the
law as so determined, and otherwise this Agreement shall continue in full force
and effect.

 

 

 

 

 

 

 

Securitas Edgar Filings, Inc.

 

 

 

Contractor

 

  

 

 

By:

 

/s/ Jeremy Pearman

 

 

 

/s/ Epifanio Almodovar

 

 

Jeremy Pearman

 

 

 

Epifano Almodovar

 

 

President

 

 

 

Contractor

  

 

 

Dated: March 27, 2012

 

 

 

Dated: March 27, 2012






